321 N.W.2d 458 (1982)
212 Neb. 132
Karen CARLSON, Appellant,
v.
John L. DEWEY, M.D., and Wayne M. Hull, M.D., Appellees.
No. 81-860.
Supreme Court of Nebraska.
July 9, 1982.
Michael G. Goodman and Martin A. Cannon of Matthews, Cannon & Riedmann, P.C., Omaha, for appellant.
John R. Douglas of Cassem, Tierney, Adams, Gotch & Douglas, Omaha, for appellees.
Heard before KRIVOSHA, C. J., BOSLAUGH, McCOWN, CLINTON, WHITE, HASTINGS, and CAPORALE, JJ.
CAPORALE, Justice.
This appeal involves a medical malpractice case brought by Karen Carlson, appellant, against Drs. John L. Dewey and Wayne M. Hull. The District Court of Nebraska, Fourth Judicial District, in and for Douglas County, sustained the appellees' demurrers and dismissed appellant's petition. We affirm.
*459 Except that the course of treatment in this case extended from 1955 through 1962 and that there is no claim of affirmative misrepresentation of the effect of treatment, the allegations are essentially the same as those in Colton v. Dewey, 212 Neb. 126, 321 N.W.2d 913 (1982). This suit was filed October 15, 1981.
The rules of law which determined the resolution of Colton v. Dewey, supra, are dispositive of this case.
The trial court was correct in sustaining appellees' demurrers and dismissing appellant's petition.
AFFIRMED.
WHITE, Justice, dissenting.
Assuming, as we must for the purposes of the demurrers, that all well-pleaded facts in the petition are true, the majority now holds that where life-threatening procedures are followed by a physician, no duty exists beyond the end of the treatment to inform the patient of the danger so that adequate steps might be taken to minimize the risk. The holding rewards unconscionable conduct and violates the most basic rules of public policy and common humanity.
I am authorized to state that KRIVOSHA, C. J., joins in this dissent.